DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s previous amendments filed on 8/17/2021 to claims 4 and 12 and cancelation of claims 1-3,9, and 18 are acknowledged by the examiner.
Claims 4-8,10-17 and 19 are pending.
Claims 4-8,10-17 and 19 are examined.

Response to Arguments
Applicant’s amendments to claim 4 and 12 filed on 8/17/2021 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 4 and 12. Therefore, Applicant’s arguments with respect to claims 4 and 12 have been considered but are moot in view if the new grounds of rejection laid out below. Regarding claim 4, examiner continues to rely on primary reference Glowczewskie as Glowczewskie discloses most of the structural limitations as well as the newly added limitations in claim 4. Regarding claim 12, examiner continues to rely on primary reference Morelli; however, the examiner is interpreting the claim 12 in a new way given the newly added amendments filed in the response. Examiner has swapped the interpretation of the primary surgical kit and the secondary surgical kit to better read on the newly added limitations. Previous interpretation of primary surgical kit being (20 in Figs 1-2) is now being newly interpreted as (12 in Figs 1-2). Previous interpretation of secondary surgical kit being (12 in Figs 1-2) is now being newly interpreted as (20 in Figs 1-2). This new interpretation is used to better read on the newly added limitation of “the first procedure is performed before the second procedure” in the new rejection down below. 
Applicant’s arguments that Hammond, Haak and Tethrake do not teach that the colors/patterns of the visible coding and implements are associated with the order in which the surgical procedure is completed are acknowledged but are not persuasive. Examiner notes that this limitation is not claimed and that applicant is not explicitly associating the different colors and patterns with the order of the procedures in the instant claims.  It is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Examiner further notes that the procedures and order of procedures is an intended use because the claims are directed to an apparatus and are not directed to a method of use. Because of this, as long as the prior art’s surgical collection can be used for specific procedures and used in that order, it meets the new limitation of the instant claims. 
Applicant’s arguments that Glowczewskie does not teach a surgical drape that is also a primary/outer wrap are acknowledged but are not persuasive. Examiner contends that the primary/outer wrap of Glowczewskie is a surgical drape under broadest reasonable interpretation. As explained in the rejection to claim 11: “39 of 46,39 is capable of being draped over a table and is thus considered as a surgical drape when in use, see Col 5, lines 20-24”. The primary/outer wrap is a drape material, capable of being draped over a table while being used in a surgical setting and is thus being considered as being a surgical drape under broadest reasonable interpretation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Morelli (US 2010/0274205 A1).

Regarding claim 12, Morelli discloses a surgical collection (10, Figs 1-2) comprising: 
a primary surgical kit (12, see Figs 1-2), the primary surgical kit comprising at least one first surgical implement for a first procedure (the contents of 12, see Fig 1) and a primary wrap (18 of 12, see Fig 1-2), the primary wrap comprising a first visible coding (21, see Fig 1-2); 

an outer wrap (45, see Fig 2), wherein the primary surgical kit and the secondary surgical kit are at least partially contained within the outer wrap (12 and 20 are at least partially contained within 46, see Fig 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Glowczewskie (US Patent No. 4,844,259), in view of Hammond (US Patent No. 6,460,702 B2).

Regarding claim 4, Glowczewskie discloses a surgical collection (Figs 4-6a) comprising: 
a primary surgical kit (46,39, see Figs 4-6a), the primary surgical kit comprising at least one first surgical implement for a first procedure (the contents of 46,39 comprises surgical implements and are capable of being used for a first procedure, see Fig 6-6a and Col 4, lines 67-68 and Col 5, lines 1-20) and a primary wrap (39 of 46,39, Fig 6-6a and Col 5, lines 21-23); and 
contained within the primary surgical kit, a secondary surgical kit (44,60, see Figs 4-6a), the secondary surgical kit comprising at least one second surgical implement for a second procedure (the contents of 44,60 comprise surgical implements and are capable of being used for a second procedure, see Figs 6-6a and Col 4, lines 36-66), wherein the first procedure is performed before the second procedure (the contents of primary surgical kit contain items, Col 4, lines 67-68 and Col 5, lines 1-20, that are used first before the contents found in the secondary surgical kit, Col 4, lines 36-66, and is thus capable of being performed before the second procedure, see Figs 6-6a), and a secondary wrap (60 of 44,60, see Figs 4-6a and Col 5, lines 25-29).  
Although Glowczewskie teaches of the surgical collection comprising a visible coding (38, see Fig 4, Col 4, lines 8-9), Glowczewskie does not explicitly disclose wherein the primary wrap comprising a first visible coding and the secondary wrap comprising a second visible coding.
Hammond teaches of an analogous collection used in the medical field (10, see Figs 1-3 and Abstract) comprising an analogous primary kit (one of the packs 40, see Figs 3-6) and an analogous secondary kit (another of the packs 40, see Figs 3-6) and further comprising a primary wrap and an analogous secondary wrap (42 of each respective 40, see Col 3, lines 43-46) wherein the primary wrap comprising a first visible coding (Col 4, lines 6-18 and lines 38-56 and Figs 3-6) and wherein the secondary wrap comprising a second visible coding (Col 4, lines 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the primary and secondary wraps disclosed by Glowczewskie with the primary and secondary wraps having respective visible coding as taught by Hammond, in order to provide enhanced clarity to the user by distinguishing the use and contents of the respective kits (each individual packs 40 comprise multiple visible coding such as a color, symbol, and/or number to distinguish it from the other packs as each of the pack are used for specific types of situations, Col 3, lines 43-46 and Col 4, lines 6-67 to Col 5, lines 1-5) and thus improving the overall device by reducing human error.

Regarding claim 5, the modified discloses the surgical collection of Claim 4.
As combined Hammond further discloses wherein: 
the first visible coding comprises a first color (the visible coding is capable of being color-coded, see Figs 3-6 and Col 4, lines 6-28; Hammond); and 
the second visible coding comprises a second color (the visible coding is capable of being color-coded differently, see Figs 3-6 and Col 4, lines 6-28; Hammond) (the first and second visible coding are capable being color coded to help the user to quickly and properly identify the intended pack they wish to use for the specific situation, see Col 4, lines 6-13; Hammond). 
 
Regarding claim 11, the modified Glowczewskie discloses the surgical collection of Claim 4.
.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Glowczewskie (US Patent No. 4,844,259), in view of Hammond (US Patent No. 6,460,702 B2), in view of Haak (US 5,573,529).

Regarding claim 6, the modified Glowczewskie discloses the surgical collection of Claim 5.
The modified Glowczewskie is silent further comprising: said at least one first surgical implement, wherein said at least one first surgical implement comprises, at least in part, the first color.  
Haak teaches of an analogous surgical collection kit used in the art of preforming a surgical procedure (see Abstract) having an analogous kit comprising at least one first surgical implement, wherein said at least one first surgical implement comprises, at least in part, the first color (Col 4, lines 64-67 to Col 5, lines 1-2; Haak further contemplates that the color of the at least one first surgical implement is capable of being the same color of the kit that is packaged in to indicate the specific medical procedure that it is intended to be used for) for the purpose of further assisting the user by enhancing clarity and thus reducing human error (Col 6, lines 15-25). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one first surgical implement disclosed by the modified Glowczewskie to be appropriately color-coded as taught by Haak in order to further assist the user by further enhancing clarity and thus resulting the in the reduction in human error and further enhancing the overall device (Col 6, lines 15-25).

Regarding claim 7, the modified Glowczewskie discloses the surgical collection of Claim 6.
As combined, the modified Glowczewskie does not explicitly disclose further comprising: said at least one second surgical implement, wherein said at least one second surgical implement comprises, at least in part, the second color.  
However, Haak further teaches, wherein said at least one second surgical implement comprises, at least in part, the second color (Haak further teaches that the analogous surgical collection comprising other surgical implements being of a differently colored indicia to indicate that said implement is intended to be used in another kit for a different medical procedure, see Col 5, lines 66-67 to Col 6, lines 1-3) for the analogous purpose of further assisting the user by further enhancing clarity and thus reducing human error (Col 6, lines 15-25). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one second surgical implement disclosed by the modified Glowczewskie to be appropriately color-coded as taught by Haak in order to further assist the user by even further enhancing clarity and thus resulting the in the reduction in human error and further enhancing the overall device (Col 6, lines 15-25).

Regarding claim 8, the modified Glowczewskie discloses the surgical collection of Claim 5.
The modified Glowczewskie does not explicitly discloses further comprising: -9-Attorney Docket 9262-143499-USsaid at least one first surgical implement, wherein said at least one first surgical implement comprises, at least in part, the first color; and said at least one second surgical implement, wherein said at least one second surgical implement comprises, at least in part, the second color.  
Haak further teaches that the analogous surgical collection is capable of comprising other surgical implements being of a differently colored indicia to indicate that said implement is intended to be used in another kit for a different medical procedure, see Col 5, lines 66-67 to Col 6, lines 1-3) for the analogous purpose of further assisting the user by further enhancing clarity and thus reducing human error (Col 6, lines 15-25).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one first surgical implement and the at least one second surgical implement disclosed by the modified Glowczewskie to both be appropriately color-coded as taught by Haak in order to further assist the user by further enhancing clarity and thus resulting the in the reduction in human error and further enhancing the overall device (Col 6, lines 15-25).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Glowczewskie (US Patent No. 4,844,259), in view of Hammond (US Patent No. 6,460,702 B2), in view of Tethrake (US 2006/0244597 A1).

Regarding claim 10, the modified Glowczewskie discloses the surgical collection of Claim 4.
Although the modified Glowczewskie discloses the first and second visible coding being as color, symbol or number (Col 3, lines 43-46 and Col 4, lines 6-67 to Col 5, lines 1-5 ;Hammond), the modified Glowczewskie does not explicitly disclose the first and second coding comprising a first and second printed pattern respectfully.
Tethrake teaches an analogous surgical collection having a visible coding in the form of an RFID tag (title of invention and abstract). Examiner notes however that Tethrake further teaches that surgical collections having visual coding in form of a printed pattern such as a printed barcode is well known in the art of visual coding for the purpose of tracking and inventorying surgical instruments used in a procedure ([0008]). 
Therefore the examiner contends that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual coding disclosed by the modified Glowczewskie with the first and second visual coding to be a respective first and second printed pattern as taught by and evident by Tethrake in order to provide a means of tracking and inventorying the surgical instruments used in the procedure thus preventing any lost items. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morelli (US 2010/0274205 A1), in view of Hammond (US Patent No. 6,460,702 B2).

Regarding claim 13, Morelli discloses the surgical collection of Claim 12.
Morelli is silent wherein: Attorney Docket 9262-143499-USthe first visible coding comprises a first color; and the second visible coding comprises a second color. 
Hammond teaches of an analogous collection used in the medical field (10, see Figs 1-3 and Abstract) comprising an analogous primary kit (one of the packs 40, see Figs 3-6) and an 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second visual coding of the primary and secondary wraps respectfully disclosed by Morelli with the first and second visual coding of the primary and secondary wraps respectfully as taught by Hammond, in order to provide enhanced clarity to the user by distinguishing the use and contents of the respective kits (each individual packs 40 comprise multiple visible coding such as a color, symbol, and/or number to distinguish it from the other packs as each of the pack are used for specific types of situations, Col 3, lines 43-46 and Col 4, lines 6-67 to Col 5, lines 1-5) and thus improving the overall device by reducing human error.
 
Regarding claim 14, the modified Morelli discloses the surgical collection of Claim 13.
As combined, Morelli further discloses wherein said outer wrap (45, Fig 2; Morelli) comprises a third color (45 is partially transparent in color, [0023]; Morelli).  

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morelli (US 2010/2074205 A1), in view of Hammond (US Patent No. 6,460,702 B2), in view of Haak (US 5,573,529).

Regarding claim 15, the modified Morelli discloses the surgical collection of Claim 13.
The modified Morelli is silent further comprising: said at least one first surgical implement, wherein said at least one first surgical implement comprises, at least in part, the first color.  
Haak teaches of an analogous surgical collection kit used in the art of preforming a surgical procedure (see Abstract) having an analogous kit comprising at least one first surgical implement, wherein said at least one first surgical implement comprises, at least in part, the first color (Col 4, lines 64-67 to Col 5, lines 1-2; Haak further contemplates that the color of the at least one first surgical implement is capable of being the same color of the kit that is packaged in to indicate the specific medical procedure that it is intended to be used for) for the purpose of further assisting the user by enhancing clarity and thus reducing human error (Col 6, lines 15-25). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one first surgical implement disclosed by the modified Morelli to be appropriately color-coded as taught by Haak in order to further assist the user by further enhancing clarity and thus resulting the in the reduction in human error and further enhancing the overall device (Col 6, lines 15-25).

Regarding claim 16, the modified Morelli discloses the surgical collection of Claim 15.
As combined, the modified Morelli does not explicitly disclose further comprising: said at least one second surgical implement, wherein said at least one second surgical implement comprises, at least in part, the second color.  
Haak further teaches that the analogous surgical collection comprising other surgical implements being of a differently colored indicia to indicate that said implement is intended to be used in another kit for a different medical procedure, see Col 5, lines 66-67 to Col 6, lines 1-3) for the analogous purpose of further assisting the user by further enhancing clarity and thus reducing human error (Col 6, lines 15-25).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one second surgical implement disclosed by the modified Morelli to be appropriately color-coded as taught by Haak in order to further assist the user by even further enhancing clarity and thus resulting the in the reduction in human error and further enhancing the overall device (Col 6, lines 15-25).

Regarding claim 17, the modified Morelli discloses the surgical collection of Claim 13.
The modified Morelli does not explicitly discloses further comprising: -9-Attorney Docket 9262-143499-USsaid at least one first surgical implement, wherein said at least one first surgical implement comprises, at least in part, the first color; and said at least one second surgical implement, wherein said at least one second surgical implement comprises, at least in part, the second color.  
Haak teaches of an analogous surgical collection kit used in the art of preforming a surgical procedure (see Abstract) having an analogous kit comprising at least one first surgical implement, wherein said at least one first surgical implement comprises, at least in part, the first color (Col 4, lines 64-67 to Col 5, lines 1-2; Haak further contemplates that the color of the at least one first surgical implement is capable of being the same color of the kit that is packaged in to indicate the specific medical procedure that it is intended to be used for) for the purpose of further assisting the user by enhancing clarity and thus reducing human error (Col 6, lines 15-25); and Haak further teaches said at least one second surgical implement, wherein said at least one second surgical implement comprises, at least in part, the second color (Haak further teaches that the analogous surgical collection is capable of comprising other surgical implements being of a differently colored indicia to indicate that said implement is intended to be used in another kit for a different medical procedure, see Col 5, lines 66-67 to Col 6, lines 1-3) for the analogous purpose of further assisting the user by further enhancing clarity and thus reducing human error (Col 6, lines 15-25).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one first surgical implement and the at least one second surgical implement disclosed by the modified Morelli to both be appropriately color-coded as taught by Haak in order to further assist the user by further enhancing clarity and thus resulting the in the reduction in human error and further enhancing the overall device (Col 6, lines 15-25).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morelli (US 2010/2074205 A1), in view of Glowczewskie (US Patent No. 4,844,259).

Regarding claim 19, the modified Morelli discloses the surgical collection of Claim 12.
The modified Morelli does not explicitly disclose wherein said outer wrap is a surgical drape.
Glowczewskie teaches of an analogous surgical collection (Figs 4-6a and abstract), having an analogous outer wrap (39, see Fig 6-6a and Col 5, lines 21-23) wherein said outer wrap is a surgical drape for purposes of providing a sterile area while preforming a procedure (39 is capable of being draped over a table and is thus considered as a surgical drape when in use, see Col 5, lines 20-24) thus enhancing the functionality of the device as a whole.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer wrap discloses by the modified Morelli with the outer wrap as taught by Glowczewskie in order to improve the overall . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 1434566 A, US 3749233 A, US 4501363 A, US 8390452 B2, US 20140262851 A1, US 20160030368 A1, US 20160058510 A1, US 20170296284 A1, and US 20170368302 A1 are considered pertinent because they relate to applicant’s invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/           Examiner, Art Unit 3786         
                                                                                                                                                                                
/RACHAEL E BREDEFELD/            Supervisory Patent Examiner, Art Unit 3786